Citation Nr: 1243553	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD and panic disorder, the Board has expanded the issue to include any other diagnosed psychiatric disorders.

In the course of this appeal, the Veteran requested a hearing before a member of the Board.  Such a hearing was scheduled for June 2011.  However, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During the pendency of the appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account, so long as the stressor is consistent with the circumstances of the Veteran's service and is not rebutted by clear and convincing evidence to the contrary.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

In light of the amended regulation, the Board finds a VA examination is necessary to fairly adjudicate the claim.  VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  

As noted by his representative in a December 2012 brief, in this case, the Veteran has asserted two specific in-service events during which he felt in fear of hostile military or terrorist activity.  He asserts that in October 1971, his bunker located in Phu Bai was attacked.  The Veteran believes a rocket hit the bunker.  He contends that he was shaken up after the attack, and cut his finger opening a can.  Additionally, the Veteran asserts that later that month, he was driving a 3/4 ton truck when a typhoon struck the area and he was delayed.  The following morning the typhoon had passed, but the Veteran's vehicle came under fire and he had to dig into the ground under the truck for protection.  He contends that a fellow soldier was killed in the incident, but was unsure of his name.  The Veteran additionally contends, as documented in a June 2007 VA treatment record, that as a convey escort during the Vietnam War he was always in possible combat situations.

Veteran's DD Form 214 indicates that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and an Expert Badge, but there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  Nonetheless, personnel records show he was stationed in Vietnam from July 1971 to December 1971.  His military occupational specialty was light artillery crewman, and personnel records show that he served as a cannoneer during his time in Vietnam.  Service treatment records confirm that the Veteran cut his finger in October 1971.  Records also show that Typhoon Hester hit the area from October 22-24, 1971.  While in March 2008, the U. S. Army and Joint Services Records Research Center (JSRRC) was not able to corroborate the rocket or mortar attack, or the death of the fellow soldier, without further information, the Board does not find this constitutes clear and convincing evidence to the contrary of the Veteran's assertions.

The medical record shows that the Veteran's treating VA physician has diagnosed him with PTSD.  See, e.g., VA treatment records of November 2008, January 2009, March 2009, May 2009, July 2009, October 2009, January 2010.  The diagnosis was corroborated by a different VA physician in a January 2008 VA treatment record.  Despite this, the record does not indicate upon what stressor the diagnosis is based.  For example, in a July 2007 record, which appears to represent the Veteran's initial consultation with his current treating physician, the Veteran recounted the event of his bunker being attacked by mortar or some other shell.  His physician noted that the Veteran could have PTSD, but did not offer a solid diagnosis or opine on an etiology for his symptoms.  In a November 2007 record, the physician noted the Veteran was interested in pursuing a claim for entitlement to service connection for PTSD, and that he "believed [the Veteran did] meet the criteria."  Further information was not offered, however.  The remainder of the treatment records from this provider is devoid of documentation of an etiology for the PTSD.

A VA examination was afforded in June 2009.  That examiner did not diagnose the Veteran with PTSD and instead offered diagnoses of panic disorder with agoraphobia and cognitive disorder not otherwise specified.  The examiner further rendered a negative nexus opinion based on these diagnoses.  

While the VA examiner did not diagnose the Veteran with PTSD, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).   Accordingly, a VA examination is nonetheless justified for the Veteran's claim.

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the Ft. Meade VA Medical Center (VAMC).  While the claims file, including Virtual VA, currently includes treatment records dated though January 2010, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent VA treatment records from the Ft. Meade VAMC dated since January 2010.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Are the Veteran's currently diagnosed PTSD symptoms related to his fear of in-service hostile military or terrorist activity?

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  If so, clearly identify such current psychiatric disorder(s).

The examiner should further respond to the following:
The examiner should provide adequate rationale for all opinions expressed and conclusions reached.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   
 
5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations should be considered. 
If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


